DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, received in the 04/26/2021 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claims 16 and 18-32 have been considered but are moot because the present grounds of rejection do not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Claims
As to Claims 1-15 & 17:
Canceled
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0184753 to Kawashima et al. (Kawashima) in view of U.S. Patent Application Publication No. 2017/0346284 to Lee et al. (Lee), U.S. Patent Application Publication No. 2013/0148456 to Cho et al. (Cho), and U.S. Patent Application Publication No. 2010/0244935 to Kim et al. (Kim). 
As to Claim 16:
Kawashima discloses, in FIG. 1:
a regulated charge pump structure comprising: 
an output terminal ("OUTPUT TERMINAL") configured to provide a regulated output voltage (Vout;  ¶ [0020] - ¶ [0033]); 
a charge pump (21) configured to generate the output voltage as a function of an input supply voltage (¶ [0020] - ¶ [0033]); and 

limit a level of the output voltage (¶ [0020] - ¶ [0033]); and 
generate a control voltage (input to T1), 
wherein the level of the output voltage is controlled by the control voltage such that the output voltage does not exceed a threshold value (¶ [0020] - ¶ [0033]), . . . 
However, Kawashima is not used to disclose:
wherein the control circuit comprises another charge pump configured to generate the control voltage as a function of a reference voltage,
wherein the charge pump comprises: 
a first cross-coupled transistor and a second cross-coupled transistor cross- coupled to each other, 
a first and a second capacitor, and 
a first and a second supply voltage source configured to generate square-wave voltages, 
wherein the first cross-coupled transistor is coupled to the first supply voltage source via the first capacitor, 
wherein the second cross-coupled transistor is coupled to the second supply voltage source via the second capacitor, and 
wherein the output terminal is coupled to a node between the first cross-coupled transistor and the first capacitor and to a node between the second cross-coupled transistor and the second capacitor.
Lee discloses, in FIG. 1:
wherein the control circuit comprises another charge pump (91) configured to generate the control voltage (disclosed above in Kawashima as input to T1;  and herein as the output of 91;  ¶ [0002] - ¶ [0003]) . . . 
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the charge pump circuit, disclosed by Kawashima; by Lee; in order to provide one of the simplest types of power switch circuit including a power transistor and a charge pump (Lee; ¶ [0002]).
However, Kawashima in view of Lee is not used to disclose:
 . . . as a function of a reference voltage, 
wherein the charge pump comprises: 
a first cross-coupled transistor and a second cross-coupled transistor cross- coupled to each other, 
a first and a second capacitor, and 
a first and a second supply voltage source configured to generate square-wave voltages, 
wherein the first cross-coupled transistor is coupled to the first supply voltage source via the first capacitor, 
wherein the second cross-coupled transistor is coupled to the second supply voltage source via the second capacitor, and 
wherein the output terminal is coupled to a node between the first cross-coupled transistor and the first capacitor and to a node between the second cross-coupled transistor and the second capacitor.
Cho discloses, in FIG. 5:
. . .  as a function of a reference voltage (VDD,CP;  ¶ [0071] - ¶ [0072]).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the charge pump circuit, disclosed by Kawashima and the power switch circuit, disclosed by Lee; by incorporating the voltage regulator with improved load regulation and voltage regulating method, disclosed by Cho; in order to provide a voltage supply circuit using a charge pump having enhanced charge pump output voltage fluctuation characteristics (Cho; Abstract).
However, Kawashima in view of Lee and Cho is not used to disclose:
wherein the charge pump comprises: 

a first and a second capacitor, and 
a first and a second supply voltage source configured to generate square-wave voltages, 
wherein the first cross-coupled transistor is coupled to the first supply voltage source via the first capacitor, 
wherein the second cross-coupled transistor is coupled to the second supply voltage source via the second capacitor, and 
wherein the output terminal is coupled to a node between the first cross-coupled transistor and the first capacitor and to a node between the second cross-coupled transistor and the second capacitor.
Kim discloses, in FIG. 1: 
wherein the charge pump comprises: 
a first cross-coupled transistor (N1) and a second cross-coupled transistor (N2) cross-coupled to each other (¶ [0004] - ¶ [0010]), 
a first (C1) and a second capacitor (C2), and 
a first (IN1) and a second supply voltage source (IN2) configured to generate square-wave voltages (¶ [0004] - ¶ [0010]), 
wherein the first cross-coupled transistor is coupled to the first supply voltage source via the first capacitor (¶ [0004] - ¶ [0010]), 
wherein the second cross-coupled transistor is coupled to the second supply voltage source via the second capacitor (¶ [0004] - ¶ [0010]), and 
wherein the output terminal (disclosed above in Kawashima as "OUTPUT TERMINAL;"  and herein as Vout) is coupled to a node between the first cross-coupled transistor and the first capacitor (VA) and to a node between the second cross-coupled transistor and the second capacitor (VB;  ¶ [0004] - ¶ [0010]).
Kawashima, the power switch circuit, disclosed by Lee, and the voltage regulator with improved load regulation and voltage regulating method, disclosed by Cho; by incorporating the HIGH-VOLTAGE CMOS CHARGE PUMP, disclosed by Kim; in order to provide a high-voltage complementary metal-oxide semiconductor (CMOS) charge pump including a first Dickson charge pump for doubling a supply voltage based on an input clock signal and a complementary input clock signal (Kim; Abstract).
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 16 above, except for wherein the other charge pump is a powerless charge pump.
However, Kawashima further discloses, in FIG. 1:
wherein the other charge pump is a powerless charge pump (29;  ¶ [0020] - ¶ [0033]).
As to Claim 19:
All of the claim limitations have been discussed with respect to claim 16 above, except for wherein the reference voltage is configured as a stabilized voltage.
However, Kawashima further discloses, in FIG. 1:
wherein the reference voltage is configured as a stabilized voltage (Vref2;  ¶ [0020] - ¶ [0033]).
As to Claim 20:
All of the claim limitations have been discussed with respect to claim 16 above, except for 
wherein the control circuit comprises a current branch having a variable resistance, 
wherein the current branch is arranged between the output terminal and a ground potential, and 
wherein the variable resistance of the current branch is controlled by the control voltage.
However, Kawashima further discloses, in FIG. 1:
wherein the control circuit (42) comprises a current branch (T1) having a variable resistance (RDSon of a MOS transistor, T1;  ¶ [0020] - ¶ [0033]), 
wherein the current branch is arranged between the output terminal and a ground potential (FIG. 1;  ¶ [0020] - ¶ [0033]), and 
wherein the variable resistance of the current branch is controlled by the control voltage (¶ [0020] - ¶ [0033]).
As to Claim 21:
All of the claim limitations have been discussed with respect to claim 20 above, except for 
wherein the control circuit comprises a transistor configured to provide a controllable current path having the variable resistance, 
wherein the transistor is arranged in the current branch between the output terminal and the ground potential, and 
wherein the transistor comprises a control terminal configured to apply the control voltage to control the variable resistance of the controllable current path.
However, Kawashima further discloses, in FIG. 1:
wherein the control circuit comprises a transistor (T1) configured to provide a controllable current path (across T1) having the variable resistance (RDSon of MOS transistor T1;  ¶ [0020] - ¶ [0033]), 
wherein the transistor is arranged in the current branch between the output terminal and the ground potential (FIG. 1;  ¶ [0020] - ¶ [0033]), and 
wherein the transistor comprises a control terminal (gate input to T1) configured to apply the control voltage (output 27) to control the variable resistance of the controllable current path (¶ [0020] - ¶ [0033]).
As to Claim 22:
All of the claim limitations have been discussed with respect to claim 21 above, except for 
wherein the transistor is configured to be operated such that 
the controllable current path has a high resistance,  when the level of the output voltage of the charge pump is below the threshold value, and 
the controllable current path has a low resistance, when the level of the output voltage of the charge pump is above the threshold value.
However, Kawashima further discloses, in FIG. 1:
wherein the transistor is configured to be operated such that 
the controllable current path has a high resistance (T1 off), when the level of the output voltage of the charge pump is below the threshold value (Vfb2 < Vref2;  ¶ [0020] - ¶ [0033]), and 
the controllable current path has a low resistance (T1 on), when the level of the output voltage of the charge pump is above the threshold value (Vfb2 > Vref2;  ¶ [0020] - ¶ [0033]).
As to Claim 23:
All of the claim limitations have been discussed with respect to claim 21 above, except for 
wherein the transistor is configured to be operated in a non-conductive state, when the level of the output voltage of the charge pump is below the threshold value, and 
wherein the transistor is configured to be operated in a conductive-state, when the level of the output voltage of the charge pump is above the threshold value.
However, Kawashima further discloses, in FIG. 1:
wherein the transistor is configured to be operated in a non-conductive state (T1 off), when the level of the output voltage of the charge pump is below the threshold value (Vfb2 < Vref2;  ¶ [0020] - ¶ [0033]), and 
wherein the transistor is configured to be operated in a conductive-state (T1 on), when the level of the output voltage of the charge pump is above the threshold value (Vfb2 > Vref2;  ¶ [0020] - ¶ [0033]).
As to Claim 24:
All of the claim limitations have been discussed with respect to claim 22 above, except for wherein the threshold value is a sum of a threshold voltage of the transistor and a level of the control voltage generated by the other charge pump.
However, Kawashima further discloses, in FIG. 1:
wherein the threshold value is a sum of a threshold voltage of the transistor (Vth of MOS transistor T1;  ¶ [0020] - ¶ [0033]) and a level of the control voltage generated by the other charge pump (Vref2 at 29;  ¶ [0020] - ¶ [0033]).
As to Claim 25:
All of the claim limitations have been discussed with respect to claim 20 above, except for 
further comprising: 
an overvoltage protection circuit configured to reduce the output voltage provided at the output terminal, 
wherein the overvoltage protection circuit comprises a controllable resistor being arranged between the output terminal and the ground potential, 
wherein the overvoltage protection circuit is configured such that the controllable resistor is controlled to have a high resistance, when the level of an input voltage of a comparator circuit is below a threshold voltage of the output voltage, and 
wherein the overvoltage protection circuit is configured such that the controllable resistor is controlled to have a low resistance, when the level of the input voltage of the comparator circuit is above the threshold voltage of the output voltage.
However, Kawashima further discloses, in FIG. 1:
further comprising: 
an overvoltage protection circuit (42) configured to reduce the output voltage provided at the output terminal (when Vout = "overshoot voltage";  ¶ [0020] - ¶ [0033]), 
wherein the overvoltage protection circuit comprises a controllable resistor (T1) being arranged between the output terminal and the ground potential (FIG. 1;  ¶ [0020] - ¶ [0033]), 
wherein the overvoltage protection circuit is configured such that the controllable resistor is controlled to have a high resistance (T1 off), when the level of an input voltage of a comparator circuit is below a threshold voltage of the output voltage (Vfb2 < Vref2;  ¶ [0020] - ¶ [0033]), and 
wherein the overvoltage protection circuit is configured such that the controllable resistor is controlled to have a low resistance (T1 on), when the level of the input voltage of the comparator circuit is above the threshold voltage of the output voltage (Vfb2 > Vref2;  ¶ [0020] - ¶ [0033]).
As to Claim 26:
All of the claim limitations have been discussed with respect to claim 25 above, except for 
wherein the controllable resistor of the overvoltage protection circuit is configured as another transistor having a controllable current path with a variable resistance, 
wherein the other transistor has a control terminal to control the variable resistance of the controllable current path of the other transistor, and 
wherein the control terminal of the transistor is connected to the current branch between the transistor and the ground potential.
However, Kawashima further discloses, in FIG. 1:
wherein the controllable resistor of the overvoltage protection circuit is configured as another transistor (further instance of T1, 42) having a controllable current path with a variable resistance (RDSon of further MOS transistor T1;  ¶ [0020] - ¶ [0033]), 
wherein the other transistor has a control terminal (gate input to further T1) to control the variable resistance of the controllable current path of the other transistor (¶ [0020] - ¶ [0033]), and 
wherein the control terminal of the other transistor is connected to the current branch between the transistor and the ground potential (FIG. 1;  ¶ [0020] - ¶ [0033]).
As to Claim 27:
All of the claim limitations have been discussed with respect to claim 16 above, except for 
wherein the charge pump is an activatable charge pump, 
wherein the control circuit is configured to operate the charge pump in an activated state and a deactivated state, 
wherein the charge pump is configured to generate the output voltage, when the charge pump is operated in the activated state, and 
wherein the charge pump is configured to stop generation of the output voltage, when the charge pump is operated in the deactivated state.
However, Kawashima further discloses, in FIG. 1:
wherein the charge pump is an activatable charge pump (¶ [0020] - ¶ [0033]), 
wherein the control circuit is configured to operate the charge pump in an activated state (T1 off) and a deactivated state (T1 on), 
wherein the charge pump is configured to generate the output voltage, when the charge pump is operated in the activated state (T1 off;  Vfb2 < Vref2;  ¶ [0020] - ¶ [0033]), and 
wherein the charge pump is configured to stop generation of the output voltage, when the charge pump is operated in the deactivated state (T1 on;  Vfb2 > Vref2;  ¶ [0020] - ¶ [0033]).
As to Claim 28:
All of the claim limitations have been discussed with respect to claim 27 above, except for 
wherein the control circuit is configured to generate an activation signal with a first level such that the charge pump is operated in the activated state, when the level of the output voltage of the charge pump is below a threshold voltage, and 
wherein the control circuit is configured to generate the activation signal with a second level such that the charge pump is operated in the deactivated state, when the level of the output voltage of the charge pump is above the threshold voltage.
However, Kawashima further discloses, in FIG. 1:
wherein the control circuit is configured to generate an activation signal (output 27) with a first level (low level to gate of T1) such that the charge pump is operated in the activated state, when the level of the output voltage of the charge pump is below a threshold voltage (Vfb2 < Vref2;  ¶ [0020] - ¶ [0033]), and 
wherein the control circuit is configured to generate the activation signal with a second level (high level to gate of T1) such that the charge pump is operated in the deactivated state (T1 on), when the level of the output voltage of the charge pump is above the threshold voltage (Vfb2 > Vref2;  ¶ [0020] - ¶ [0033]).
As to Claim 29:
All of the claim limitations have been discussed with respect to claim 27 above, except for 
further comprising: 
a comparator circuit having an input side being coupled to a current branch and an output side configured to generate an activation signal to activate the charge pump to generate the output voltage.
However, Kawashima further discloses, in FIG. 1:
further comprising: 
a comparator circuit (27) having an input side (inputs to 27) being coupled to a current branch (26) and an output side (output 27) configured to generate an activation signal (output signal from 27 as low level to gate of T1) to activate the charge pump to generate the output voltage (T1 off;  Vfb2 < Vref2;  ¶ [0020] - ¶ [0033]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Lee and Cho, as applied to claim 29 above, and further in view of U.S. Patent Application Publication No. 2007/0153589 to Tailliet.
As to Claim 30:
All of the claim limitations have been discussed with respect to claim 29 above, except for 
further comprising: 
an overvoltage protection circuit configured to reduce the output voltage provided at the output terminal, 
wherein the overvoltage protection circuit comprises a diode being arranged between the input side of the comparator circuit and the input supply voltage.
However, Tailliet discloses, in FIG. 5:
further comprising: 
an overvoltage protection circuit (E2, E3) configured to reduce the output voltage provided at the output terminal (disclosed above in Kawashima as "OUTPUT TERMINAL";  and herein as Out at HVCT), 
wherein the overvoltage protection circuit comprises a diode (E2, E3) being arranged between the input side of the comparator circuit and the input supply voltage (OVDT at M3 and Vpp).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the charge pump circuit, disclosed by Kawashima, the power switch circuit, disclosed by Lee, and the voltage regulator with improved load regulation and voltage regulating method, disclosed by Cho; by incorporating the voltage regulation circuit, particularly for a charge pump, disclosed by Tailliet; in order to provide a voltage regulator for regulating a direct voltage supplied by a voltage generator, the voltage regulator comprising means for stopping or activating the generator depending on whether the regulated voltage is greater or lower than a setpoint voltage (Tailliet; Abstract).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Lee and Cho, as applied to claim 29 above, and further in view of U.S. Patent Application Publication No. 2007/0053234 to Tsukada.
Kawashima discloses, in FIG. 1:
a regulated charge pump structure comprising: 
an output terminal ("OUTPUT TERMINAL") configured to provide a regulated output voltage (Vout;  ¶ [0020] - ¶ [0033]); 
a charge pump (21) configured to generate the output voltage as a function of an input supply voltage (¶ [0020] - ¶ [0033]); and 
a control circuit (42) configured to: 
limit a level of the output voltage (¶ [0020] - ¶ [0033]); and 
generate a control voltage (input to T1), 
wherein the level of the output voltage is controlled by the control voltage such that the output voltage does not exceed a threshold value (¶ [0020] - ¶ [0033]), . . . 
However, Kawashima is not used to disclose:
 . . . wherein the control circuit comprises a current branch that is arranged between the output terminal and a ground potential, 
the current branch comprising a transistor and a resistor, and 
wherein the transistor comprises a control terminal configured to receive the control voltage; and 
a comparator circuit comprising an input side coupled to a node of the current branch between the transistor and the resistor and an output side configured to generate an activation signal to activate the charge pump to generate the output voltage.
Tsukada discloses, in FIG. 3:
 . . . wherein the control circuit comprises a current branch (VREF1, N2, TN10, R2) that is arranged between the output terminal and a ground potential (¶ [0047] - ¶ [0051]), 
the current branch comprising a transistor and a resistor (TN10, R2), and 
wherein the transistor comprises a control terminal (gate of TN10) configured to receive the control voltage (¶ [0047] - ¶ [0051]); and 
a comparator circuit (30) comprising an input side coupled to a node of the current branch between the transistor and the resistor (N1) and an output side configured to generate an activation signal ("ENABLE") to activate the charge pump (disclosed above in as;  and herein as 22) to generate the output voltage (¶ [0047] - ¶ [0051]).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the charge pump circuit, disclosed by Kawashima; by incorporating the semiconductor device, disclosed by Tsukada; in order to provide a detection circuit monitoring the output of a reference voltage with a comparator whose output enables a charge pump (Tsukada; ¶ [0047]).
Allowable Subject Matter
Claim 31 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DM/Examiner, Art Unit 2849             
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842